COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §
 TENET HOSPITALS LIMITED, A
 TEXAS LIMITED PARTNERSHIP,                      §               No. 08-10-00293-CV
 D/B/A SIERRA MEDICAL CENTER,
                                                 §                 Appeal from the
                   Appellant,
                                                 §               243rd District Court
 v.
                                                 §             of El Paso County, Texas
 SOCORRO S. AVILA, INDIVIDUALLY,
 AS A WRONGFUL DEATH                             §                 (TC# 2009-825)
 BENEFICIARY, AND AS
 INDEPENDENT EXECUTRIX OF THE                    §
 ESTATE OF FRANK L. AVILA,
 DECEASED,                                       §

                   Appellee.                     §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion for voluntary dismissal of this

appeal. See TEX . R. APP . P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs

of appeal are assessed against Appellant. See TEX . R. APP . P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
June 15, 2011

Before Chew, C.J., McClure, and Rivera, JJ.